

113 HR 3891 IH: To amend the Homeland Security Act of 2002 to authorize the Secretary of Homeland Security to award Urban Area Security Initiative grants to nonprofit organizations not located in high-risk urban areas.
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3891IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Ms. Titus introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to authorize the Secretary of Homeland Security to award Urban Area Security Initiative grants to nonprofit organizations not located in high-risk urban areas.1.Department of Homeland Security authority to award Urban Area Security Initiative grants to nonprofit organizations not located in high-risk urban areas(a)In generalSection 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604) is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following new subsection (e):(e)Special rule for grants to nonprofit organizationsNotwithstanding any other provision of law, the Secretary may award a grant under this section to an organization (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such code) located in an area that is not designated as a high-risk urban area..(b)Effective dateThe amendments made by subsection (a) apply with respect to a grant made after the date of the enactment of this Act.